Appeal by defendant from a judgment of the Supreme Court, Queens County (Savarese, J.), rendered September 2, 1980, convicting him of rape in the first degree and sodomy in the first degree, after a nonjury trial, and imposing sentence. Judgment affirmed. The defendant’s guilt was proven beyond a reasonable doubt. The accomplice Edmonds’ testimony was amply corroborated by the two statements defendant gave to the police. Defendant initially denied that he was present at the scene of the crime and asserted a false alibi. He later admitted that he was present and witnessed the crime, but denied that he had touched the victim. These conflicting, exculpatory statements satisfied the statutory requirement for other evidence “tending to connect the defendant with the commission of [the] offensefs]” (see CPL 60.22, subd 1; People v Burgin, 40 NY2d 953; People v Deitsch, 237 NY 300, 303). Titone, J. P., Gulotta, O’Connor and Niehoff, JJ., concur.